OPINION — AG — ** LABOR ** WHEN AN EMPLOYMENT AGENCY PROCURES EMPLOYMENT FOR A CLIENT AND EXTENDS THE INDIVIDUAL CREDIT FOR THE PAYMENT OF THE FEE, THE EMPLOYMENT AGENCY MAY NOT CHARGE INTEREST ON THE CREDIT SO EXTENDED; (2) UNDER THE PROVISIONS OF 40 Ohio St. 1976 Supp., 53 [40-53](B), WHICH REQUIRES IN THE CASE OF CORPORATE APPLICANTS, THAT AT LEAST ONE OF THE INCORPORATORS AND ONE OF THE PRINCIPAL OFFICERS THEREOF, TOGETHER WITH THE PERSON WHO IS TO BE RESPONSIBLE FOR THE GENERAL MANAGEMENT OF THE OFFICE, MEET THE REQUIREMENTS AS TO RESIDENCE AND EXPERIENCE; (3) UNDER THE PROVISIONS OF 40 Ohio St. 1976 Supp., 53 [40-53](I), THE SAME PERSON IS NOT PROHIBITED FROM BEING THE GENERAL MANAGER OF A NUMBER OF SEPARATE EMPLOYMENT AGENCY OFFICES. CITE: 40 Ohio St. 1976 Supp., 55 [40-55](I) 40 Ohio St. 1971 54 [40-54], 40 Ohio St. 1976 Supp., 52 [40-52](G), OPINION NO. 76-189 (JAMES C. PECK)